Citation Nr: 1547718	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating for a right ankle disability, in excess of 30 percent prior to June 11, 2012, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay during the fiscal year 2012.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2001, and from June 2004 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and July 2012 rating decisions, as well as a June 2015 determination of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

In April 2010, the Veteran submitted a notice of disagreement with the 30 percent initial disability rating assigned for his PTSD in a March 2010 rating decision.  The Veteran contended that his symptoms met the criteria for a 50 percent rating, and further noted other symptoms associated with the criteria for a 70 percent rating.  A December 2012 rating decision granted a 50 percent disability rating for the entire appellate period and indicated that the determination was a complete grant of the Veteran's appeal.  Although the Veteran specifically argued his PTSD symptoms warranted a 50 percent rating, he has not indicated that he is satisfied with the current rating or that he wishes to withdraw his appeal.  It is presumed he is seeking the highest possible rating for this disability, absent express indication otherwise, so the grant of a higher rating, but less than the maximum possible rating, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The issues of entitlement to an increased initial disability rating for PTSD and the propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Prior to June 11, 2012, the Veteran's right ankle disability was manifested by marked impairment of the ankle; during this period, the evidence does not show ankylosis or nonunion of the tibia or fibula with loose motion requiring a brace.  

2.  Since June 11, 2012, the Veteran's right ankle disability is manifested by no more than moderate impairment of the ankle; during this period, the evidence has not shown ankylosis or symptoms consistent with marked impairment of the ankle.  


CONCLUSIONS OF LAW

1.  Prior to June 11, 2012, the criteria for an evaluation in excess of 30 percent for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

2.  Since June 11, 2012, the criteria for an evaluation in excess of 20 percent for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA examinations to evaluate his right ankle in December 2011 and December 2013.  The examinations, along with the medical opinions, in aggregate, are sufficient evidence for deciding the claim.  The reports for the right ankle disability are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right ankle disability is currently rated 30 percent prior to June 11, 2012, and 20 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia and fibula.  Diagnostic Code 5262 provides a 20 percent evaluation for moderate ankle disability and a marked ankle disability warrants a 30 percent rating.  Evidence of nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Ratings in excess of 20 percent are available for the ankle under Diagnostic Codes 5167, 5270 and 5272, for loss of use of the foot, ankle ankylosis, or ankylosis of the subastragalar or tarsal joint respectively.  38 C.F.R. § 4.71a.  However, at no time during the pendency of his appeal has the Veteran's right ankle been diagnosed with or treated for, nor does the Veteran claim he has, loss of use of the foot, ankylosis, ankylosis of the subastragalar or tarsal joint, or malunion of os calcis or astragalus.  Therefore, Diagnostic Codes 5167, 5270, or 5272, are not for application at any time during the pendency of the appeal.  

III. Analysis

The Veteran and his representative essentially contend that his right ankle disability is more severe than the current staged ratings reflect, prior to and since June 11, 2012.  The Veteran contends that his right ankle disability has gotten progressively worse and that he has increased right ankle pain, particularly in the morning, with associated instability, limitation of motion, reduced muscle strength and right ankle swelling and tenderness.  He contends that the contemplation of surgery to remedy his right ankle instability is evidence of the severity of his disability.  

Prior to June 11, 2012

Although malunion of the tibia or fibula is not shown prior to June 11, 2012, the persuasive medical evidence indicates that the Veteran's right ankle disability was consistently manifest by sharp pain and objective evidence of instability with positive anterior drawer and talar tilt tests.  VA and private treatment records, as well as a December 2011 VA examination, also revealed objective evidence of localized tenderness or pain on palpation during this period.  While an October 2011 private treatment record shows the Veteran had greater than normal right ankle range of motion with dorsiflexion to 26 degrees and with plantar flexion to 60 degrees, range of motion testing most frequently showed no limitations and the December 2011 VA examination revealed no objective evidence of pain with range of motion testing, as well as no additional limitation with repetitive range of motion testing.  The October 2011 private treatment record also noted significant right ankle weakness, although the December 2011 VA examination report indicated right ankle strength was 5/5.  The VA examiner estimated the Veteran's right ankle disability decreased his capacity to climb or negotiate uneven surfaces.  

Although the Veteran's right ankle disability is best rated under Diagnostic Code 5262 as it encompasses his significant symptom of instability, and while the evidence indicates that he consistently wore an ankle brace for his instability during this period, the severity of his instability is not consistent with that required for a 40 percent rating.  Specifically, there is no lay or medical evidence of nonunion of the right tibia and fibula or evidence of right ankle loose motion or ankylosis.  Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent; there is no doubt to be resolved; and a higher rating for right ankle disability is not warranted prior to June 11, 2012.  

Since June 11, 2012

As of June 11, 2012, a VA x-ray study revealed evidence of a slightly valgus malalignment of the subtalar joint, and no more than slight limitation of plantar flexion of the right ankle to 30 degrees.  However, despite the Veteran's complaints of ongoing and progressive right ankle pain, instability and weakness during this period, there is no objective evidence of malunion of the tibia and fibula or of more than moderate impairment of the right ankle in any of the persuasive medical evidence.  In fact, while a June 2013 private treatment record noted that a recent MRI of the right ankle revealed objective evidence of a partial tear of the peroneus brevis and a possibly chronically torn anterior talofibular ligament, physical examination showed that he was able to rise and walk on his heels and toes and he had 5/5 muscle strength with foot inversion, eversion dorsiflexion and plantar flexion.  Nor was there evidence of any atrophy of the leg musculature.  Testing during the December 2013 VA examination revealed full right ankle range of motion for plantar flexion and dorsiflexion with no objective evidence of painful motion or additional limitation of range of motion with repetition.  The VA examiner determined that the functional impact of the Veteran's right ankle disability interfered with sitting, standing and weight-bearing and decreased his capacity for climbing and negotiating uneven terrain.  While the examiner found that pain, weakness, fatigability and/or incoordination were contributing factors and there was additional limitation of functional ability during flare-ups or with repeated use over time, he was unable to assign any range of motion limitations for such without observing the Veteran during a flare-up.  

Although a private October 2014 treatment record indicates the Veteran wished to explore the possibility of a surgical remedy for his chronic right ankle instability, the examiner noted that the Veteran walked with a normal, non-antalgic heel to toe gait and that there was normal alignment, with no evidence of swelling, ecchymosis, effusion or atrophy.  Physical examination revealed the right ankle to be nontender, with 5/5 muscle strength and normal, pain-free active and passive range of motion.  

The Board finds that there continues to be no objective evidence of malunion of the tibia or fibula, or of more than moderate right ankle impairment manifest by, at most, slight limitation of plantar flexion, instability, tenderness and pain.  The medical evidence since June 11, 2012, shows no objective evidence of right ankle ankylosis, muscle atrophy and repeatedly indicates that the Veteran is able to walk with a non-antalgic gait.  Accordingly, the preponderance of the evidence is against a rating in excess of 20 percent; there is no doubt to be resolved; and a higher rating for right ankle disability is not warranted since June 11, 2012.  

Other Considerations

The Board notes that Diagnostic Code 5271 is used to evaluate limitation of motion of the ankle.  However, the maximum rating under that diagnostic code is 20 percent; thus, it does not serve for a basis of a higher rating.

Moreover, although the rating for the right ankle was decreased from 30 percent to 20 percent, this was done during the rating period.  That is, the rating was never less than the rating that was assigned at the time the Veteran filed his claim for increase.  Thus, the provisions applying to reductions are not for application.  See Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007).

Furthermore, the evidence does not show and the Veteran does not assert that he is unable to work due to his service-connected condition as the record reflects his continued employment.  Thus, the issue of entitlement to a total disability rating has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  38 C.F.R. § 3.321(b)(1) (2015).  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied.  During the pendency of the appeal, the Veteran's service-connected right ankle disability has been manifested by signs and symptoms such as limitation of motion, as well as more motion than normal, pain, swelling and instability, which impairs his ability to stand, sit, or bear weight and decreases his ability to negotiate changes in terrain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankles provide disability ratings on the basis of limitation of motion and overall impairment.  See, e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5262, 5271 and 5272.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture for his right ankle, which is manifested primarily by instability and pain, with evidence of tenderness and occasional limitation of motion, as well as more than normal motion on one occasion.  While these symptoms may result in effects such as problems sitting, walking, or weight-bearing, in short, there is nothing exceptional or unusual about the Veteran's right ankle disability because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's right ankle disability, referral for extraschedular consideration is not required at any time during the pendency of the appeal.  
ORDER

A disability rating in excess of 30 percent for a right ankle disability prior to June 11, 2012, is denied.  

A disability rating in excess of 20 percent for a right ankle disability since June 11, 2012, is denied.  


REMAND

As explained in the introduction, the RO granted service connection for PTSD in a March 2010 rating decision and assigned an initial 30 percent rating.  In April 2010, a notice of disagreement was received from the Veteran regarding the 30 percent rating.  Although the Veteran did contend that his PTSD symptoms warranted a 50 percent rating, and a later December 2012 rating decision granted a 50 percent rating for the entire appellate period, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and "such a claim remains in controversy where less than the maximum available benefit is awarded."  AB, 6 Vet. App. at 38-39).  Where "there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition."  Id. at 39.  When determining whether an appellant limited the scope of an appeal or withdrew an issue from appellate consideration, VA is required to liberally construe an appellant's submissions.  Kalman v. Principi, 18 Vet. App. 522, 524 (2004) (citing EF v. Derwinski, 1 Vet. App. 324, 326 (1991)).  There is no clear indication in the record that the Veteran intended to specifically limit the scope of his appeal or that he wished to withdraw his appeal.  To date, a statement of the case (SOC) has not been sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As to the claim regarding the propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay during fiscal year 2012, the record does not show that the RO has yet issued a SOC since receiving the Veteran's July 2015 notice of disagreement.  The issue is remanded for issuance of such.  See Manlincon, 12 Vet. App. at 240-41.  

Accordingly, these issues are REMANDED for the following action:

Provide the Veteran a SOC on the claims for entitlement to an initial increased disability rating for PTSD and the propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay during the fiscal year 2012.  The claims should be returned to the Board only if the Veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


